Title: From Thomas Jefferson to Elias Boudinot, 29 August 1802
From: Jefferson, Thomas
To: Boudinot, Elias


          
            Monticello Aug. 29. 1802
          
          Th: Jefferson presents his compliments to mr Boudinot, and his thanks for the grains inclosed him, which have been safely recieved. tho’ not entirely unknown here, it has been so rare as not to afford an opportunity of investigating it’s botanical appellation. it has been once raised in the neighborhood by the name of the live-oat: yet it may be doubted whether it be an oat at all. he prays him to accept his respects.
        